ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_03_FR.txt.                                                                                             504




                        OPINION DISSIDENTE DE M. LE JUGE BENNOUNA

                [Texte original en français]

                   Compétence de la Cour — Consentement des Parties au regard du Statut et de
                la jurisprudence constante de la Cour — Interprétation du paragraphe 2 de
                l’article IV de l’accord de Genève — Deux alternatives prévues au paragraphe 2 de
                l’article IV — Objet du différend —Pouvoir délégué par les Parties au Secrétaire
                général aux termes du paragraphe 2 de l’article IV.

                   1. A mon regret, j’ai voté contre la décision de la Cour de se déclarer
                compétente pour connaître de la requête introductive d’instance, déposée
                par le Guyana le 29 mars 2018 contre le Venezuela, au sujet de la sentence
                arbitrale du 3 octobre 1899. Il est vrai que l’administration de la justice, en
                cette affaire, était difficile du fait, en particulier, de la non-­comparution
                d’une des Parties, le Venezuela. Mais c’était une raison supplémentaire pour
                la Cour de se montrer vigilante afin de s’assurer que les deux Parties ont
                bien manifesté, de manière « non équivoque », leur consentement à sa com-
                pétence (Certaines questions concernant l’entraide judiciaire en matière pénale
                (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 204, par. 62). L’accord des
                Parties à ce sujet doit être bien établi même si « ni le Statut ni le Règlement
                n’exigent que ce consentement s’exprime dans une forme déterminée »
                (Détroit de Corfou (Royaume-Uni c. Albanie), exception préliminaire, arrêt,
                1948, C.I.J. Recueil 1947-1948, p. 27). Or, on se trouve, en l’occurrence,
                dans la situation exactement inverse, dans la mesure où le texte invoqué par
                le Guyana, comme base du consentement des deux Parties, montre claire-
                ment que ­celles-ci n’ont pas entendu conférer compétence à la Cour pour
                trancher leur différend sur simple requête de l’une d’entre elles.
                   2. En effet, l’article IV de l’accord de Genève du 17 février 1966 prévoit
                que si les Parties ne parviennent pas à se mettre d’accord sur l’un des
                moyens de règlement des différends prévus à l’article 33 de la Charte des
                Nations Unies, elles s’en remettent pour ce choix au Secrétaire général des
                Nations Unies. Aux termes du paragraphe 2 de l’article IV,
                      « [s]i les moyens ainsi choisis ne mènent pas à une solution du diffé-
                      rend … le Secrétaire général de l’Organisation des Nations Unies[]
                      choisira un autre des moyens stipulés à l’Article 33 de la Charte des
                      Nations Unies, et ainsi de suite, jusqu’à ce que le différend ait été
                      résolu ou jusqu’à ce que tous les moyens de règlement pacifique envi-
                      sagés dans la Charte aient été épuisés ».
                  3. Tel est le texte sur lequel le Guyana s’est appuyé pour considérer
                que le choix par le Secrétaire général, dans ses lettres du 30 janvier 2018,
                de la Cour internationale de Justice, l’a autorisé à saisir la Cour, par
                requête unilatérale, de son différend avec le Venezuela concernant la vali-

                                                                                              53




4 Ord_1205.indb 103                                                                                 20/12/21 15:50

                       sentence arbitrale du 3 octobre 1899 (op. diss. bennouna) 505

                dité juridique et l’effet contraignant de la sentence arbitrale du 3 octobre
                1899 relative à la frontière entre les deux pays.
                   4. Le texte précité du paragraphe 2 de l’article IV souligne que le Secré-
                taire général est habilité par les Parties à choisir successivement les
                moyens de règlement prévus à l’article 33 de la Charte jusqu’à ce que le
                différend soit résolu ou jusqu’à ce que les moyens en question soient épui-
                sés. Dans cette seconde hypothèse, il apparaît ainsi que le différend
                demeure non résolu, alors que tous les moyens pour son règlement, sou-
                mis aux Parties par le Secrétaire général, ont été épuisés.
                   5. Conscient de l’alternative prévue par ce texte, j’avais posé la ques-
                tion suivante à la délégation du Guyana, lors des plaidoiries orales :
                         « Le paragraphe 2 de l’article IV de l’accord de Genève du
                      17 février 1966 se conclut par une alternative selon laquelle soit que
                      la controverse a été résolue soit que tous les moyens de règlement
                      pacifique prévus à l’article 33 de la Charte des Nations Unies ont été
                      épuisés. Ma question est la suivante : Est-il possible de concevoir une
                      situation où tous les moyens de règlement pacifique ont été épuisés
                      sans que la controverse n’ait été résolue ? » (CR 2020/5, p. 70 ; arrêt,
                      par. 85.)
                   6. Le Guyana, après avoir souligné que sa réponse est négative, s’est
                contenté d’une affirmation péremptoire selon laquelle « le choix du Secré-
                taire général, qui s’est porté sur le règlement judiciaire, écarte, de par la
                nature même de ce moyen, toute possibilité que le différend demeure irré-
                solu » (« Réponse de la République coopérative du Guyana à la question
                posée par M. le juge Bennouna le 30 juin 2020 », 6 juillet 2020, p. 3,
                par. 14).
                   7. Le Guyana a, par conséquent, évité soigneusement de donner un
                sens à la seconde alternative prévue au paragraphe 2 de l’article IV de
                l’accord de Genève, selon laquelle tous les moyens de règlement pacifique
                prévus à l’article 33 de la Charte sont épuisés, ce qui inclut le règlement
                judiciaire.
                   8. Malheureusement, la Cour elle-même, lorsqu’elle s’est livrée à l’in-
                terprétation du paragraphe 2 de l’article IV, n’a pas permis aux termes de
                cette seconde alternative de produire pleinement leurs effets, s’écartant
                ainsi de « l’un des principes fondamentaux d’interprétation des traités,
                constamment admis dans la jurisprudence internationale, celui de l’effet
                utile » (Différend territorial (Jamahiriya arabe libyenne/Tchad), arrêt,
                C.I.J. Recueil 1994, p. 25, par. 51 ; voir aussi Plateau continental de la mer
                Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 22, par. 52 ; Appli-
                cation de la convention internationale sur l’élimination de toutes les formes
                de discrimination raciale (Géorgie c. Fédération de Russie), exceptions pré-
                liminaires, arrêt, C.I.J. Recueil 2011 (I), p. 125‑126, par. 133).
                   9. La Cour s’est contentée de souligner que le dernier membre de
                phrase au paragraphe 2 de l’article IV ne remet pas en cause le consente-
                ment exprimé par les deux Parties au règlement judiciaire (voir arrêt,
                par. 86). Selon la Cour, « une décision judiciaire qui déclare la sentence

                                                                                           54




4 Ord_1205.indb 105                                                                              20/12/21 15:50

                      sentence arbitrale du 3 octobre 1899 (op. diss. bennouna) 506

                de 1899 invalide sans délimiter la frontière entre les Parties pourrait ne
                pas aboutir à la résolution définitive du différend, ce qui serait contraire à
                l’objet et au but de l’accord de Genève » (C.I.J. Recueil 2011 (I), p. 125-
                126, par. 133). Or, en la présente espèce, la Cour a été saisie d’un diffé-
                rend précis, né en 1962, concernant la validité de la sentence arbitrale du
                3 octobre 1899 et non d’un autre différend, tout à fait distinct, celui relatif
                au tracé de la frontière terrestre entre les deux Etats, lequel, ayant vu jour
                au XIXe siècle, a été réglé avec l’autorité de la chose jugée par la sentence
                arbitrale du 3 octobre 1899. Et, même si la Cour devait conclure que la
                sentence de 1899 était invalide, il appartiendrait, de toute façon, aux deux
                Parties d’en tirer les conséquences quant à l’état de leur frontière et au
                différend qui les opposerait toujours à ce sujet. Et il leur revient, éventuel-
                lement, de choisir le moyen de règlement pacifique d’un tel différend.

                   10. C’est ainsi qu’en fusionnant les deux différends bien distincts, nés à
                des époques éloignées l’une de l’autre, la Cour en vient, de façon artifi-
                cielle, à se déclarer compétente au titre du paragraphe 2 de l’article IV de
                l’accord de Genève pour connaître de la requête du Guyana « dans la
                mesure où elle se rapporte à la validité de la sentence arbitrale du
                3 octobre 1899 et à la question connexe du règlement définitif du diffé-
                rend concernant la frontière terrestre » (arrêt, par. 138, dispositif,
                point 1)). Ce faisant, la Cour s’est livrée à une interprétation contraire au
                sens ordinaire du paragraphe 2 de l’article IV de l’accord de Genève, en
                passant sous silence l’alternative prévue par cette disposition. C’est ainsi
                qu’elle a considéré que, par le premier membre de phrase de cette dispo-
                sition, « les Parties ont conféré au Secrétaire général l’autorité de choisir
                le moyen le plus approprié pour résoudre définitivement leur différend »,
                y compris par l’arbitrage et par le règlement judiciaire (ibid., par. 83‑84
                et 115). Mais est-ce suffisant pour en déduire, comme le fait allègrement
                la Cour, que les Parties ont consenti à sa compétence ? C’est pourtant ce
                qu’elle fait lorsqu’elle conclut que les Parties ont consenti en vertu du
                paragraphe 2 de l’article IV au règlement judiciaire, soit au règlement par
                la Cour internationale de Justice, choisi par le Secrétaire général. Or,
                selon le sens ordinaire du paragraphe 2 de l’article IV, les moyens de
                règlement prévus par l’article 33 de la Charte des Nations Unies peuvent
                être épuisés sans que le différend soit résolu. Et il s’agit bien là du seul
                différend qui est en cause, conformément à l’accord de Genève, celui de la
                validité de la sentence arbitrale. C’est à ce sujet que les rédacteurs du texte
                de l’accord ont entendu conférer au Secrétaire général le choix des moyens
                prévus à l’article 33 de la Charte, et non la possibilité de consentir, à leur
                place, à la compétence de la Cour.
                   11. Au terme d’un exercice formel d’interprétation, la Cour va conclure
                que, « en conférant au Secrétaire général l’autorité de choisir le moyen
                approprié de règlement de leur différend, le recours au règlement judi-
                ciaire par la Cour internationale de Justice comptant parmi les moyens
                possibles, le Guyana et le Venezuela ont consenti à la compétence de
                ­celle-ci » (ibid., par. 115). Une telle délégation par les deux Etats de leur

                                                                                            55




4 Ord_1205.indb 107                                                                               20/12/21 15:50

                      sentence arbitrale du 3 octobre 1899 (op. diss. bennouna) 507

                pouvoir de consentir à la compétence de la Cour ne trouve aucun fonde-
                ment clair et sans équivoque dans le texte de l’accord de Genève, lequel
                ne vise que le choix d’un des moyens de règlement prévus à l’article 33 de
                la Charte. A mon avis, il va de soi que le choix de la Cour internationale
                de Justice ne dispense pas du respect de son Statut, qui impose le consen-
                tement préalable des Etats à sa compétence. Et de fait, il n’existe, dans la
                pratique internationale, aucun précédent où les Etats auraient délégué à
                un tiers, comme le Secrétaire général, leur pouvoir de consentir à la com-
                pétence de la Cour. Or, il ne s’agit pas en l’espèce de n’importe quelle
                délégation ! C­ elle-ci ne serait soumise à aucune limitation temporelle. Elle
                ouvrirait la possibilité au Secrétaire général des Nations Unies, par simple
                lettre et à n’importe quel moment, d’affirmer le consentement des Parties
                à soumettre leur différend à la Cour sur simple requête de l’une d’entre
                elles. Ce n’est qu’après plus de cinquante ans, et six Secrétaires généraux
                plus tard, que M. António Guterres a adressé sa lettre, le 30 janvier 2018,
                aux deux Parties (reproduite au paragraphe 103 de l’arrêt). On doit rele-
                ver que ­celui-ci n’était apparemment pas persuadé que le choix de la Cour
                internationale de Justice ouvrait automatiquement la possibilité pour
                l’une ou l’autre Partie de la saisir directement. En effet, il a offert aux
                Parties de continuer à bénéficier de ses bons offices tout en précisant : « si
                les deux gouvernements acceptaient cette offre de procédure complémen-
                taire, j’estime que c­elle-ci pourrait favoriser l’utilisation du moyen de
                règlement pacifique retenu » (arrêt, par. 103). Qu’est-ce à dire sinon que,
                une fois le moyen de règlement retenu, il faut encore que les Parties s’en-
                tendent pour le mettre en œuvre.
                    12. La Cour a préféré se fonder sur l’objet et le but de l’accord de
                Genève, qui vise le règlement définitif du différend entre les deux Parties,
                en utilisant les moyens prévus à l’article 33 de la Charte (ibid., par. 73-74
                et 114). Elle en a tiré comme conséquence qu’elles ont délégué au
                ­Secrétaire général le pouvoir de consentir à leur place à la compétence de
                 la Cour. Or, la poursuite d’un tel objectif n’implique pas en elle-
                 même que les Parties aient délégué au Secrétaire général le pouvoir de
                 consentir en leur lieu et place à la compétence de la Cour internationale
                 de Justice.
                    13. Enfin, la Cour aurait dû être encore plus attentive dans l’examen
                 de sa compétence et dans son interprétation de l’accord de Genève, s’agis-
                 sant d’un différend à forte charge politique et émotionnelle puisqu’il
                 concerne la validité de la sentence arbitrale du 3 octobre 1899 relative à la
                 frontière entre le Venezuela et le Guyana, alors que ce dernier était encore
                 sous colonisation du Royaume-Uni. A mon avis, ce n’est que par une
                 interprétation rigoureuse du consentement des Parties à sa compétence
                 que la Cour renforcera sa propre crédibilité ainsi que la confiance dont
                 elle bénéficie de la part des Etats parties au Statut.

                (Signé) Mohamed Bennouna.



                                                                                           56




4 Ord_1205.indb 109                                                                              20/12/21 15:50

